                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY

MICHAEL PIZARRO                      :          CIVIL ACTION
                                     :
           v.                        :
                                     :
INTERNATIONAL PAPER COMPANY          :
                                     :          NO. 19-5081


                            MEMORANDUM

   Bartle, J.                                      March 3, 2020

           Plaintiff Michael Pizarro (“Pizarro”) brings this

action against defendant International Paper Company

(“International Paper”) for violation of the Family and Medical

Leave Act of 1993 (“FMLA”), 29 U.S.C. § 2601.    Pizarro asserts

two claims against International Paper under the FMLA:

(1) interference, and (2) retaliation.   Before the court is the

motion of defendant for summary judgment under Rule 56 of the

Federal Rules of Civil Procedure.

                                 I

           Under Rule 56 of the Federal Rules of Civil Procedure,

summary judgment is appropriate “if the movant shows that there

is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”   Fed. R. Civ. P.

56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986).   A dispute is genuine if the evidence is such that a

reasonable factfinder could return a verdict for the nonmoving
party.    See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 254

(1986).    Summary judgment is granted where there is insufficient

record evidence for a reasonable factfinder to find for the

nonmovant.    Id. at 252.   “The mere existence of a scintilla of

evidence in support of the [nonmoving party]’s position will be

insufficient; there must be evidence on which the jury could

reasonably find for [that party].”       Id.

            In addition, Rule 56(e)(2) provides “[i]f a party

fails to properly support an assertion of fact or fails to

properly address another party’s assertion of fact as required

by Rule 56(c), the court may . . . consider the fact undisputed

for the purposes of the motion.”       Fed. R. Civ. P. 56(e)(2).    In

making a summary judgment determination, we view the facts in

the light most favorable to the nonmoving party and draw all

inferences in that party’s favor.       See In re Flat Glass

Antitrust Litig., 385 F.3d 350, 357 (3d Cir. 2004).       The court

may not, however, make credibility determinations or weigh the

evidence in considering motions for summary judgment.       See

Reeves v. Sanderson Plumbing Prods., 530 U.S. 133, 150 (2000).

                                  II

            The following facts are undisputed.     International

Paper is a producer of paper, fiber-based packaging products,

and pulp for tissue and personal hygiene products.       Pizarro is

now a former employee of International Paper’s Barrington,

                                  -2-
New Jersey facility, where he began working in September 1997.

Most recently, Pizarro worked as a “Die Cut” Machine Operator

and was a member of the United Steelworkers Union.

          In 2002, Pizarro was diagnosed with type 2 diabetes.

Pizarro also suffers from neuropathy, which results in pain and

swelling of the feet.   As a machine operator, Pizarro spent a

substantial majority of his time on his feet while working.

Pizarro’s diabetic neuropathy occasionally flared up and caused

increased pain in his feet due to increased swelling.   As a

result, he could not stand for extended periods of time.

          Following his diagnosis, Pizarro requested

intermittent FMLA leave to manage his pain.    International Paper

approved his requests for FMLA leave each subsequent year for

17 years without any documented issues.   International Paper’s

company policy required Pizarro to call a third-party call-line

to state that he would be missing work because of FMLA reasons.

Pizarro generally called at least one hour prior to start of his

scheduled shift to inform International Paper of his absence

from work.

          Pizarro was scheduled to work from 3:00 a.m. to

3:00 p.m. EST on Saturday, December 8, 2018.   Unbeknownst to

International Paper, Pizarro also had plans to attend a Dallas

Cowboys-Philadelphia Eagles football game in Arlington, Texas

the next day on Sunday, December 9.   Pizarro and his wife

                                -3-
purchased tickets to attend the game in November 2018 and made

the appropriate flight and hotel reservations.      Pizarro’s flight

to Texas was scheduled to leave from Philadelphia at 8:25 p.m.

on Saturday, December 8.    At 12:43 a.m. on Saturday, two hours

before his shift was to begin, Pizarro called the third-party

line and reported that he was taking FMLA leave because he was

“sick” and would not be coming to work.

            Pizarro boarded his flight on time and landed in Texas

with his wife on Saturday night.    The next day, Pizarro arrived

at the football game two hours early to tailgate with friends.

He stayed at the stadium for over three hours until the game

ended, and was on his feet for approximately fifty percent of

the game.    After the game, Pizarro walked approximately a

half-mile to a convention center.      During his deposition,

Pizarro testified that he did not start “feeling better” on

Saturday and that his leg pain did not go away during the game

on Sunday.    Throughout their time in Texas, Pizarro and his wife

made several posts on Facebook that were visible to his friends

and followers on the website.

            Pizarro’s return flight from Dallas to Philadelphia

was scheduled to leave at 6:00 a.m. CST on Monday, December 10.

Pizarro was scheduled to start work on the same day at 3:00 p.m.

EST.   At 4:45 a.m. CST, Pizarro texted a coworker stating,

“[f]light delayed in Texas, dont [sic] know how long for, just a

                                 -4-
heads up.”    At 5:34 a.m. CST, Pizarro called the third-party

line and reported that he was taking FMLA leave because he was

“sick” and did not report to work on December 10.

          A supervisor at International Paperwork was a friend

of Pizarro on Facebook.    The supervisor was aware that Pizarro

had called off work over the weekend and believed that Pizarro’s

Facebook posts about the football game showed that he was

improperly using FMLA leave.    The supervisor forwarded the

Facebook posts to management and human resources.    The

supervisor later learned about Pizarro’s text message to his

co-worker, which also solidified his belief that Pizarro was

misusing his FMLA leave.    He subsequently notified management

about the text message.

          Keith Fisher (“Fisher”), a site manager, also believed

that Pizarro had informed a different shift supervisor earlier

in the week that he planned to call off from work on Saturday,

December 8, 2018.    Fisher personally saw a note from the shift

supervisor that stated, “Mike P. Call out Saturday.”    Fisher

believed the turn of events to be suspicious and investigated

the matter.    Pizarro returned to work the next day, on Tuesday,

December 11, 2018, with souvenir cups from the football game for

his co-workers and worked a full shift without any incident.

          The following day, on Wednesday, December 12, 2018,

Pizarro was summoned to a meeting with management, human

                                 -5-
resources, and a union representative.      At this meeting, Pizarro

was asked about his trip to Texas.      Pizarro refused to confirm

that he had traveled to Texas but instead responded, “who told

you this information?”    He further stated that he had a doctor’s

note for his missed days of work.      The doctor’s note stated,

“[patient] seen by me.    Please excuse for 2 days Saturday x

Monday 12/8 – 12/10.”    The note was dated December 8, 2018.

Pizarro admits that he asked his doctor for the note after the

fact on December 11 during a pre-scheduled, routine appointment

and that the note was mistakenly dated.      Pizarro further

testified that he requested the doctor’s note “[j]ust in case a

situation aroused [sic], and just to get a doctor’s note, just

to try to cover myself just in case.”      Pizarro was suspended

pending further investigation.    Pizarro deleted his Facebook

posts about the football game immediately after he was

suspended.

          Wayne Parker, the general manager at Pizzaro’s

workplace, and Fisher considered the use of FMLA leave to attend

a football game to be a terminable offense.      International

Paper’s Shop Rules and Regulations state “[t]he falsifying of

personnel records,” and “[t]he falsifying of any company

reports, records, or other information” are “intolerable

offenses” that will result in immediate termination of



                                 -6-
employment.    Pizarro confirmed being aware of and having access

to the Shop Rules and Regulations.

          Based on its investigation, Parker believed that

Pizarro called off from work on December 8, 2018 to get ready

for his trip to Texas, not for legitimate FMLA reasons.      Fisher

believed that Pizarro called off from work on December 10, 2018

for similar fraudulent purposes, including because of the flight

delay.

          On December 13, 2018, based on its investigation and

all available evidence, International Paper, through Parker and

Fisher, determined that Pizarro violated its policies regarding

falsifying company reports and terminated Pizarro’s employment.

                                 III

          FMLA claims are commonly brought under a theory of

either interference or retaliation.    Callison v. City of

Philadelphia, 430 F.3d 117, 119 (3d Cir.2005).    An FMLA

interference claim arises under 29 U.S.C. § 2615(a)(1), which

makes it “unlawful for any employer to interfere with, restrain,

or deny the exercise of or the attempt to exercise, any right

provided under” the FMLA.   An FMLA retaliation claim arises

under 29 U.S.C. § 2615(a)(2), which makes it “unlawful for any

employer to discharge or in any other manner discriminate

against any individual for opposing any practice made unlawful”

by the FMLA.

                                 -7-
           Plaintiff is not guaranteed an “automatic right to

claim interference where, as here, the claim is so clearly

redundant to the retaliation claim.”     Lichtenstein v. Univ. of

Pittsburgh Med. Ctr., 598 F. App’x 109, 113 (3d Cir. 2015).      The

difference in burdens of proof alone will not allow plaintiff to

go forward with an interference claim that is “in form and

substance . . . a claim for retaliation.”     Id. 114.

           We find that Pizarro’s FMLA interference claim is

duplicative of his retaliation claim.     The factual underpinnings

of Pizarro’s interference claim is premised on the same

allegations as the retaliation claim, that is he was unlawfully

terminated for taking FMLA leave.     Indeed, Pizarro’s complaint

includes only one single count (“Violations of the FMLA”) which

details both an interference and a retaliation claim based on

the same factual allegations.   We will not consider his

interference claim separately from his retaliation claim.     They

rise or fall together.

                                IV

           We turn to plaintiff’s claim that his termination was

a form of retaliation for requesting FMLA leave.     To defeat

summary judgment on his retaliation claim under the FMLA,

Pizarro must satisfy the three-step burden-shifting inquiry laid

out in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-03

(1973).   First, Pizarro must state a prima facie claim.    To do

                                -8-
so, Pizarro must allege that:   (1) he engaged in protected

activity by requesting FMLA leave; (2) he suffered an adverse

decision; and (3) the adverse decision was causally related to

his request for leave.   Simons v. Bos. Sci., 765 F. App’x 773,

778 (3d Cir. 2019).   Second, once a plaintiff produces evidence

of a prima facie case, the burden of production shifts to the

defendant “to articulate a legitimate, non-discriminatory reason

for the adverse employment action.”   Id. at 777.   Third, if the

employer can come forward with a legitimate, non-discriminatory

reason for terminating the plaintiff, then the burden shifts

back to the plaintiff to establish that the “proffered reason

[is] merely a pretext for discrimination.”   Id.

           It is undisputed that plaintiff meets the first two

prongs of the McDonnell Douglas test to state a claim under the

FMLA.   Plaintiff engaged in a protected activity by requesting

and using his FMLA leave and suffered an adverse action through

his termination.   The dispute here concerns the causal

requirement.   To defeat summary judgment, plaintiff must point

to evidence sufficient to create an inference that a causal link

exists between his FMLA leave and his termination.   See Farrell

v. Planters Lifesavers Co., 206 F.3d 271, 279–81 (3d Cir. 2000).

To establish causation, plaintiff must show:   “either (1) an

unusually suggestive temporal proximity between the protected

activity and the allegedly retaliatory action, or (2) a pattern

                                -9-
of antagonism coupled with timing to establish a causal link.”

Lauren W. ex rel. Jean W. v. DeFlaminis, 480 F.3d 259, 267

(3d Cir. 2007).   In addition to these two primary methods,

inconsistencies or discrepancies in the employer’s reasons for

terminating the employee may be enough to support an inference

of causation.   LeBoon v. Lancaster Jewish Cmty. Ctr. Ass’n,

503 F.3d 217, 232 (3d Cir. 2007).     After reviewing the record,

we conclude that Pizarro failed to come forward with any

evidence to establish causation.

          First, we measure temporal proximity from the initial

date on which the litigant engaged in his protected activity.

Blakney v. City of Philadelphia, 559 Fed. App’x. 183, 186

(3d Cir. 2014).   A close temporal proximity between a protected

activity and an adverse act may support an inference of causal

relationship where the timing is unusually suggestive.      Ward v.

Ingersoll-Rand Co., 688 F. App’x 104, 110 (3d Cir. 2017).     Where

the temporal proximity is not unusually suggestive, the

appropriate test is “timing plus other evidence.”     Farrell v.

Planters Lifesavers Co., 206 F.3d 271, 280 (3d Cir. 2000).

          The protected activity, which is the request for FMLA

leave on December 8, 2018 and December 10, 2018, is certainly

close enough to the adverse act, that is termination of

employment on December 13, 2018.    However, the temporal

proximity between Pizarro’s decision to take leave and his

                               -10-
subsequent termination is insufficient to establish a causal

connection in light of his history of requesting FMLA leave.

Pizarro was first approved for FMLA leave 17 years ago.

International Paper consistently granted his requests without

any issue over the years thereafter until his termination.

International Paper only decided to terminate Pizarro’s

employment after management became aware of misconduct that it

believed violated the company’s policies.   Accordingly, the

undisputed facts do not provide evidence of the temporal

proximity rising to the level suggestive of retaliation.

           Second, in the absence of an unusually suggestive

temporal proximity, Pizarro must show evidence that

International Paper “engaged in a pattern of antagonism in the

intervening period.”   Capps v. Mondelez Glob. LLC, 847 F.3d 144

(3d Cir. 2017).   Pizarro asserts that animus can be inferred

because:   (1) temporal proximity between his call-offs from work

and his discharge shows retaliatory behavior; (2) management did

not know about Pizarro’s physical condition on the days he

called out for FMLA, and therefore, the termination was

wrongful; and (3) a regional general manager stated in an email

that “these guys are killing our other employees.”    Pizarro

asserts that “these guys” is a negative label referring to

workers who take FMLA and therefore shows retaliatory intent.

We disagree.

                               -11-
           As discussed above, the temporal proximity between

Pizarro’s decision to take leave and his subsequent termination

is insufficient to establish animus rising to the level

suggestive of retaliation.    Moreover, we note that an employer’s

decision to terminate an employee for FMLA abuse will likely

occur in close temporal proximity to the time when the abuse is

discovered.   Such a termination without additional evidence is

not enough to show animus.    Next, management’s lack of knowledge

about Pizarro’s specific illness is irrelevant to our

retaliation analysis.    While decisionmakers did not have access

to Pizarro’s medical diagnosis, this factual assertion does not

suggest that the decision to terminate Pizarro’s employment was

driven by animus.   To discredit a proffered reason, Pizarro

“cannot simply show that the employer’s decision was wrong or

mistaken but must demonstrate . . . that the employer was

actually not motivated by its proffered nondiscriminatory

reason.”   Parker v. Verizon Pennsylvania, Inc., 309 F. App'x

551, 556 (3d Cir. 2009).    Lastly, it is undisputed that the

regional general manager was not a decisionmaker in the

termination process.    There is no evidence that suggests the

one-time remark was indicative of management’s attitude towards

those seeking FMLA leave at the company.    Stray remarks or

statements by non-decisionmakers do not establish retaliation.

Fakete v. Aetna, Inc., 308 F.3d 335, 338 n.2 (3d Cir. 2002).

                                -12-
           Third, the record as a whole is devoid of evidence

showing inconsistencies or discrepancies in International

Paper’s reasoning for terminating Pizarro’s employment.

International Paper has consistently stated its belief that

Pizarro fraudulently used FMLA leave to prepare to attend a

football game in Texas and because his return flight was

delayed.   It is well established that an employer is permitted

to discipline an employee for conduct that violates its

policies, and such conduct cannot be the basis for a retaliation

claim without evidence to the contrary.    Capps v. Mondelez Glob.

LLC, 847 F.3d 144 (3d Cir. 2017).

           Finally, Pizarro asserts that causation can be proved

through the “mixed motive approach.”    “An employee who claims

retaliation and seeks to proceed under a mixed-motive approach

must show that his or her use of FMLA leave was ‘a negative

factor’ in the employer’s adverse employment action.”    Egan v.

Delaware River Port Auth., 851 F.3d 263, 272 (3d Cir. 2017).

We find that Pizarro has failed to produce any evidence that his

legitimate use of FMLA was a factor in International Paper’s

decision to terminate his employment.

           Pizarro has not presented any credible evidence

showing retaliatory animus or antagonism from International

Paper.   In contrast, until his termination, Pizarro never

complained about the way he was treated and claims to have

                               -13-
“loved” working for International Paper.    Pizarro admits that on

occasions when his absence from work would be questioned,

management would work with him to demonstrate that his absences

were for legitimate FMLA purposes.    Prior to his termination,

International Paper never disciplined, demoted, or retaliated

against Pizarro for requesting or taking FMLA leave.    Moreover,

International Paper never prevented plaintiff from adhering to

his doctor’s orders or following his medical treatment.

International Paper terminated Pizarro’s employment only after

learning about activity that it considered suspicious and

evaluating the evidence from its investigation.

           Even assuming that Pizarro had satisfied his

prima facie case, International Paper has pointed to a

legitimate, nonretaliatory business reason for his termination,

that is its honest belief that Pizarro falsified company

information to fraudulently take FMLA leave.    Our Court of

Appeals has held that “an employer’s honest belief that its

employee was misusing FMLA leave can defeat an FMLA retaliation

claim.”   See Capps, 847 F.3d at 147.   If defendant is able to

provide such a reason, the burden of production shifts back to

Pizarro to produce evidence that the proffered reason is merely

a pretext for actual discrimination.    See Fuentes v. Perskie,

32 F.3d 759, 763-64 (3d Cir. 1994).     To show pretext, plaintiff

must point to some evidence, direct or circumstantial, from

                               -14-
which a factfinder could reasonably either:    (1) disbelieve the

employer’s articulated legitimate reasons; or (2) believe that

an invidious discriminatory reason was more likely than not a

motivating or determinative cause of the employer's action.

Id. at 764.

           The record in this matter is devoid of any evidence of

pretext.   In contrast, the undisputed facts actually support

International Paper’s honest belief that Pizarro misused his

FMLA leave.   It is undisputed that:   (1) International Paper

accommodated Pizarro’s request for FMLA leave for 17 years

without any retaliation; (2) there is no evidence that

International Paper retaliated against any one of its employees

for requesting FMLA leave; (3) Pizarro requested FMLA leave the

day before and after he attended a football game in Texas;

(4) Pizarro called off from work, seeking FMLA leave less than

an hour after he texted a co-worker that his flight was delayed;

(5) when questioned, Pizarro refused to confirm that he attended

a game in Texas; and (6) Pizarro deleted Facebook posts showing

he was at the football game immediately after he was suspended.

The record is simply devoid of any evidence to create a genuine

dispute of material fact regarding whether the reasons offered

by International Paper for his termination were pretextual.

           In sum, it cannot be reasonably disputed that Pizarro

was lying to his employer that he was ill and could not work,

                               -15-
all the while he was travelling to Texas and attending the

Cowboys-Eagles game with significant physical activity in the

process. Accordingly, this court will grant the motion of

defendant for summary judgment as to Pizarro’s claims for

retaliation under FMLA.




                              -16-
